                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

United States of America,

             Plaintiff,                        CIV. NO. 8:19-CV-1060-T-23JSS

             v.

One 2017 Lamborghini Huracan,
Vehicle Identification Number
ZHWUR1ZF7HLA05916; and,

One 2017 Porsche Cayenne,
Vehicle Identification Number
WP1AA2A29HKA83052;

             Defendants in rem.

            Government’s Notice of Pendency of Related Action

      Plaintiff, United States of America, by and through its undersigned

attorneys, hereby files notice pursuant to Local Rule 1.04(d) that Criminal Case

Number 8:20-CR-77-CEH-TGW, known as United States v. Jose Ismael Irizarry

and Nathalia Gomez-Irizarry, is a “similar or related action” to the instant matter

because the res in the instant matter is referenced in the Indictment (Dkt. 1) and

involves related questions of fact, to wit, the nature of the funds used by the

Claimant to obtain the res, as well as the nature of the actions taken by the

Claimant before, during, and after obtaining the res.

DATED this 18th day of March, 2020.

                                Respectfully submitted,
                            DEBORAH L. CONNOR
                            CHIEF
                            Money Laundering and Asset Recovery Section

                        By: /s/ Joseph Palazzo           .
                            Joseph Palazzo, MDFL No. 0669666
                            Trial Attorney, Criminal Division
                            US Department of Justice
                            1400 New York Avenue, NW
                            Washington, DC 20005
                            (202) 514-1263
                            joseph.palazzo@usdoj.gov


                          Certificate of Service

       I hereby certify that on March 18, 2020, I electronically filed the
foregoing document with the Clerk of the Court using the CM/ECF filing
system, knowing that a copy will be automatically generated and delivered
electronically to all counsel of record.


                            By: /s/ Joseph Palazzo           .
                                Joseph Palazzo, Trial Attorney
                                MDFL Bar No. 0669666




                                    2
